Citation Nr: 0947177	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  03-05 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the above claim.  

In September 2005, a hearing was held before the undersigned 
Veterans Law Judge making this decision.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).  

The Board remanded this case in February 2006 for further 
evidentiary development.  


FINDINGS OF FACT

1.  The Veteran served as a corpsman with the United States 
Navy at the United States Naval Hospital in Great Lakes, 
Illinois, in 1967 and 1968, and was likely involved in 
providing emergent care in life-threatening circumstances.  

2.  The Veteran's account of his stressors is credible and 
generally supported by the evidence of record.  

3.  The Veteran has a current diagnosis of PTSD based at 
least in part on his reported stressors while serving as a 
corpsman at the United States Naval Hospital in Great Lakes, 
Illinois, in 1967 and 1968.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1154(a) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a result of the Board's decision to grant service 
connection for PTSD, the Board finds that any failure on the 
part of VA to notify and/or develop the claim pursuant to the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009) (VCAA), cannot be 
considered prejudicial to the Veteran.  The Board will 
therefore proceed to a review of the claim on the merits.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2009).

Where a Veteran is seeking service connection for any 
disability, due consideration shall be given to the places, 
type, and circumstances of such Veteran's service as shown by 
such Veteran's service record, the official history of each 
organization in which such Veteran served, the Veteran's 
medical records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a) (West 2002).  

As indicated above, the Veteran served on active duty from 
January 1967 to January 1969, and his DD Form 214 reflects 
that he served as a corpsman with the United States Navy at 
the United States Naval Hospital in Great Lakes, Illinois.  
During his service at the hospital, the Veteran claims to 
have come into close contact with patients in various life-
threatening situations and have duties at the morgue, and 
consistently and credibly describes an incident where he had 
to assist with a patient who died following an unsuccessful 
emergency tracheotomy in 1967, and the unsuccessful 
resuscitation of a baby who had just been brought into the 
emergency room by the father in 1968.    

Records from the Sarasota Vet Center were recently associated 
with the record for the period of April 2002 to August 2003, 
note the above military stressors, and base diagnoses of PTSD 
at least in part on the Veteran's stressors. 

The Veteran's DD Form 214 confirms that the Veteran was a 
corpsman at the Great Lakes Naval Hospital during active 
service, but fails to specifically indicate that he provided 
emergent care at that facility and/or that he had additional 
duties at the hospital morgue.  However, the Veteran has 
consistently and credibly identified his two primary 
stressors, and the Board finds that such incidents are 
consistent with the circumstances of the Veteran's service as 
a corpsman at the Great Lakes Naval Hospital in 1967 and 
1968.  38 U.S.C.A. § 1154(a).  There is also no evidence that 
contradicts the Veteran's statements and, in fact, the 
Veteran's spouse has provided a statement noting the 
Veteran's flat affect since his return from the military.  In 
summary, the Board finds the Veteran's account of these 
events to be credible, and that the Sarasota Vet Center 
records are sufficient medical evidence that the Veteran has 
PTSD based on the reported stressors.  

Accordingly, with the resolution of any reasonable doubt as 
may be present in the unique circumstances of this case in 
favor of the Veteran, the Board concludes that the criteria 
to establish service connection for PTSD have been met.  
Although the Board appreciates the fact that the record 
reflects other psychiatric diagnoses of major depression, a 
personality disorder, a depressive disorder, not otherwise 
specified (NOS), a bipolar disorder, and more recently, an 
anxiety disorder, a cognitive disorder (NOS), and a mood 
disorder (VA examination in July 2009), there were no 
complaints or treatment during service for any of these 
disorders, and there is no medical evidence linking any of 
these diagnoses to the Veteran's active service.  Indeed, the 
July 2009 VA examiner concluded that he could not relate any 
current psychiatric disability to service without resorting 
to mere speculation.  Consequently, the evidence is otherwise 
against the finding of a relationship between any other 
acquired psychiatric disorder and the Veteran's active 
service.  


ORDER

Service connection for PTSD is granted. 




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


